Citation Nr: 0009508	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  98-11 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether a claim of clear and unmistakable error survives 
the veteran's death, for purposes of determining entitlement 
to dependency and indemnity compensation (DIC) benefits under 
the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death, for purposes of determining entitlement to 
DIC benefits under the provisions of 38 U.S.C.A. § 1310.

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound, right chest, with 
pleurisy, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1940 to November 
1946.  The appellant is the unremarried surviving spouse of 
the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  By a rating decision issued in June 1997, the RO 
denied entitlement to service connection for the cause of the 
veteran's death.  By a June 1998 rating decision, the RO 
determined that there was no clear and unmistakable error 
(CUE) in the decision to terminate the veteran's individual 
unemployability benefits, effective January 1, 1983, and 
denied an evaluation in excess of 20 percent for residuals of 
a shell fragment wound, right chest, with pleurisy, for 
purposes of accrued benefits.

Having reviewed the evidence and contentions of record, the 
Board finds that the issues on appeal are more accurately 
stated as set forth on the title page of this decision.  In 
particular, the issue before the Board is whether a claim of 
CUE raised by a veteran during his lifetime survives the 
veteran's death for purposes of determining the spouse's 
entitlement to DIC.



FINDINGS OF FACT

1.  Adjudication of a claim that there was CUE in the 
decision to terminate the veteran's individual 
unemployability benefits, effective January 1, 1983, had not 
been completed at the time of the veteran's death. 

2.  The veteran, who had been awarded service connection for 
right median nerve shell fragment wound (SFW) injury, 
malunion of radius and scar, residuals of a SFW of the left 
forearm, SFW, right chest, and SFW, left leg, died in January 
1997, as a result of a cerebral vascular accident due to 
atherosclerosis; diabetes mellitus was listed as a 
significant condition contributing to death.

3.  There is no competent medical evidence that shell 
fragment wound residuals directly caused or contributed 
substantially or materially to the veteran's death due to 
cerebral vascular accident (CVA), nor is there any medical 
evidence of a nexus between the veteran's fatal CVA and any 
incident of service.  

4.  The residuals of a shell fragment wound of the right 
chest, at the time of the veteran's death, were manifested by 
pleural scarring at the right lung base, metallic foreign 
bodies overlying the left lateral chest wall, and a healed 
fracture of the 7th rib, but there was no diagnosed 
impairment of respiratory function.


CONCLUSIONS OF LAW

1.  A veteran's claim of clear and unmistakable error in a 
disability compensation determination does not survive the 
veteran's death.  38 U.S.C.A. §§ 5109A, 5112, 5121 (West 1991 
& Supp. 1999).

2.  The appellant has not submitted a well-grounded claim 
that service-connected shell fragment wound residuals of the 
left arm, right median nerve, right chest, and left leg 
caused or contributed substantially or materially to cause 
the veteran's death. 38 U.S.C.A. §§ 1310, 5107 (West 1991); 
38 C.F.R. § 3.312 (1999).

3.  The criteria for an evaluation in excess of 20 percent 
for residual of SFW, right chest, with pleurisy, for accrued 
benefits purposes, have not been met.  38 U.S.C.A. §§ 1155, 
5107, 5121 (West 1991 & Supp. 1999); 38 C.F.R. § 4.97, 
Diagnostic Code 6843 (1999); 38 C.F.R. § 4.97, Diagnostic 
Code 6818 (prior to October 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant argues that, if the claim of clear and 
unmistakable error (CUE) alleged by the veteran during his 
lifetime had been adjudicated prior to his death, she would 
be eligible for DIC benefits under 38 U.S.C.A. § 1318.  She 
alleges that, since that CUE claim was raised by the veteran 
prior to his death, it should be treated as an ongoing claim 
which she may continue after his death for purposes of DIC 
and accrued benefits.  The appellant also contends that the 
veteran's service-connected disabilities caused or 
accelerated his death.  She also contends that the veteran 
was entitled to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound, right chest, and that 
she is therefore entitled to accrued benefits, since the 
veteran filed that claim prior to his death.

1.  Whether CUE Claim Survives Veteran's Death

By a rating decision issued in October 1973, the veteran was 
awarded a total disability evaluation based on individual 
unemployability.  However, by a rating 

decision issued in October 1982, the RO determined that the 
veteran was not unemployable due to his service-connected 
disabilities, and proposed to terminate his 100 percent 
evaluation, effective January 1, 1983.  The veteran did not 
disagree with or appeal that proposed action.  

In November 1995, the veteran submitted a claim that the 
decision to terminate the total (100 percent) evaluation, 
effective in January 1983, was the result of clear and 
unmistakable error.  In January 1996, the RO determined that 
no revision in the October 1982 decision was warranted, and 
denied the CUE claim.  After issuance of a statement of the 
case (SOC) in March 1996, the veteran submitted a timely 
substantive appeal in May 1996, stating he wished to appeal 
"unlawful termination of individual unemployability in 1982 
due to clear and unmistakable error."  This appeal was 
docketed at the Board, but the file had not yet been 
transferred to the Board for appellate review at the time of 
the veteran's death in January 1997.

The appellant contends that if the veteran's CUE claim had 
been adjudicated, a total rating would have been restored, 
and would have been in effect as restored more than ten years 
prior to the veteran's death, thus entitling the appellant to 
DIC benefits.  The appellant contends that she is entitled to 
continue the veteran's CUE claim for purposes of determining 
her entitlement to DIC.  

The general rule is that a veteran's claim for benefits does 
not survive the veteran, although a survivor may seek payment 
of those benefits which were "due and unpaid" at the time of 
the veteran's death.  38 U.S.C.A. § 5121(a); see Zevalkink v. 
Brown, 102 F.3d 1236, 1244 (Fed. Cir. 1996).  However, after 
a veteran's death, the claim is no longer one for disability 
compensation but rather one for accrued benefits.  This 
statutory scheme for payment of accrued benefits provides a 

mechanism for survivors to recover certain benefits, where 
entitlement has already been established or can be readily 
established based on evidence in the file at the date of the 
veteran's death.  Zevalkink, 102 F.3d at 1244.  

Regarding the statutory provision for CUE claims, the United 
States Court of Appeal for the Federal Circuit (Federal 
Circuit) and the United States Court of Appeals for Veterans 
Claims (Court) have both determined that there is nothing in 
that statutory scheme that provides for another person, even 
a survivor, to seek correction of a decision on a veteran's 
claim.  38 U.S.C.A. § 5109A; Haines v. West, 154 F.3d 1298, 
1301 (Fed. Cir. 1998).  The statutory provisions at 
38 U.S.C.A. § 5109A allow consideration of a CUE claim as to 
any VA benefits decision.  However, the Court and the Federal 
Circuit have stated that section 5109A provides nothing more 
than a procedure for a claimant to seek reconsideration of a 
limited type of error in a prior decision, and the provision 
cannot be read as providing a procedure for adjudication or 
payment of veterans' benefits to survivors.  Id. at 1302; see 
also Haines v. Gober, 10 Vet. App. 446 (1997).  

The decisions of the Federal Circuit and the Court Appeals 
for Veterans Claims are binding on the Board.  Those courts 
have determined that a veteran's claim of CUE, if not 
adjudicated during the veteran's lifetime, does not survive 
the veteran's death.  Thus, the appellant's claim that she is 
entitled to DIC benefits based on the veteran's unadjudicated 
CUE claim fails as a matter of law.  The claim must be denied 
on the basis of absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 

2.  Claim for DIC under 38 U.S.C.A. § 1310

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection 

determined according to the standards applicable to 
disability compensation.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.5(a) (1999).

Generally, the death of a veteran is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Certain diseases defined as chronic, including cardiovascular 
disease, if manifest to a degree of 10 percent within a 
specified period after the date of termination of service, 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp 1998); 38 C.F.R. §§ 3.307, 3.309.  Disability which is 
proximately due to or the result of service connected disease 
or injury is also service-connected.  38 C.F.R. § 3.310.  

Service-connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
or lent assistance to producing death.  38 C.F.R. § 3.312(c).

The basic facts are not in dispute.  The death certificate 
indicates that the immediate cause of the veteran's death on 
January 1997, was a CVA, which was due to atherosclerosis.  
Diabetes mellitus was listed as a significant condition 
contributing to death, but not resulting in the underlying 
cause.  At the time of the veteran's death, service 
connection was in effect for right median nerve injury due to 
SFW, residuals of a SFW of the left forearm, malunion of 
radius due to SFW, residuals of SFW, right chest, and SFW, 
left leg.  

The appellant contends that the veteran's service-connected 
disabilities led to his demise, so as to entitle her to DIC 
benefits under 38 U.S.C.A. § 1310.  The Board notes that the 
appellant does not contend that atherosclerosis or a CVA was 
manifested in service, or that any cardiac disorder defined 
as chronic was noted during any applicable presumptive period 
following service, nor does the Board find any medical 
evidence of record which might support such a contention.

The record contains no competent medical evidence that the 
veteran's service-connected shell fragment wounds directly 
caused his death, contributed to his death, or combined with 
any other disorder to cause or accelerate his death.  The 
death certificate does not reference the veteran's service-
connected disabilities.  

It is the province of health professionals to provide 
conclusions which require medical opinions as to causation.  
In the absence of medical evidence or opinion to support her 
claim, the appellant's lay opinion that the veteran's 
service-connected shell fragment wounds residuals caused or 
contributed to his death is an insufficient basis upon which 
to grant the claim, or, in this case, to find it plausible.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (a lay 
person is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
education, training, or experience).

A "well grounded" claim for service connection for the cause 
of the veteran's death requires, among other evidence, 
medical evidence of a causal nexus between the service-
connected disabilities and the cause of death.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  Under these circumstances, the 
Board finds that the appellant has not met her initial burden 
of submitting evidence of a well-grounded claim for 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107(a).  The duty to assist 
is 

not triggered until a well-grounded claim is established.  
The Board finds that VA has no obligation to further develop 
the claim.  See Epps, 126 F.3d at 1468-70.  

The Board further notes that the RO, in its June 1997 rating 
decision, a copy of which was provided to the appellant, 
advised the appellant that her claim for DIC based on service 
connection for the cause of the veteran's death was not well-
grounded, and advised her that evidence which demonstrated 
that the cause of death was related to service was required 
to well-ground the claim.  The appellant has not identified 
or submitted additional medical evidence regarding the cause 
of the veteran's death.  The claim must be denied as not 
well-grounded.  

3.  Claim for Accrued Benefits for SFW, Chest

Prior to his death, the veteran submitted a claim for an 
increased evaluation for the residual of a shell fragment 
wound to the right chest.  Service connection for multiple 
shell fragment wounds, including a right chest wound, was 
granted effective in November 1946, and the right chest 
disability was evaluated as 20 percent disabling at that 
time, under Diagnostic Code 6818.  That evaluation remained 
in effect, unchanged, and, after 20 years, became a protected 
rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where there is a reasonable doubt 

as to the degree of disability, such doubt shall be resolved 
in favor of the claimant, and where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.

The medical evidence reflects that, in July 1973, the veteran 
sought treatment for a fluttering sensation in the chest 
wall, and pain on coughing.  Radiologic examination of the 
chest was essentially normal, with metallic fragments in the 
soft tissue.  Bronchoscopy and bilateral bronchial washings 
were normal.  No pulmonary diagnosis was assigned.  

On VA examination conducted in September 1982, the veteran 
complained of pain at the scar across his chest.  Chest was 
clear to inspection, palpation, percussion, and auscultation.  
Old pleural thickening was disclosed on radiologic 
examination.  The examiner concluded that the diagnosis was 
"SFW, right chest with pleurisy-no pleurisy at the present 
time."

At the time of the veteran's March 1995 submission of a claim 
for an evaluation in excess of 20 percent for the right chest 
shell fragment wound residuals, he also underwent a VA 
examination for purposes of a claim for housebound status or 
aid and attendance.  The examiner described the veteran's 
restrictions as right hemiparesis with ataxia and left below-
knee amputation, but did not indicate that the veteran had 
any restrictions as a result of the residuals of the right 
chest wound, and there were no pulmonary disorders diagnosed.  

The summary of a January 1995 to March 1995 VA 
hospitalization discloses that radiologic examinations of the 
chest reflected pleural scarring of the right lung base, but 
no pulmonary infiltrates or other changes, with metallic 
foreign bodies in the 

right upper quadrant underlying the left chest wall, and a 
healed posterior seventh rib fracture.  The admission history 
and physical revealed that the veteran denied hemoptysis, 
orthopnea, paroxysmal nocturnal dyspnea, but he had been 
evaluated for complaints of chest pain.  There were scattered 
rhonchi, and minimal or no wheezes.  The assigned diagnoses 
included status post shrapnel injuries, World War II, but did 
not include any pulmonary disorder.  

The veteran's residual chest disability was evaluated under 
38 C.F.R. § 4.97, Diagnostic Code 6818, the criteria used to 
evaluate residuals of pleural cavity injuries, including 
gunshot wounds.  

The veteran's chest injury was last evaluated by a rating 
decision issued in January 1996.  At that time, the 
disability was evaluated as 20 percent disabling under 38 
C.F.R. § 4.97, Diagnostic Code 6818, rating for residuals of 
a pleural cavity injury.

The criteria specified in Diagnostic Code 6818 provided that, 
where injury was moderate, with bullet or missile retained in 
lung, with pain or discomfort on exertion, or with scattered 
rales or some limitation of excursion of diaphragm or of 
lower chest expansion, a 20 percent rating was warranted.  
With moderately severe injury, such as with pain in chest and 
dyspnea on moderate exertion (exercise tolerance test), 
adhesions of diaphragm, with excursions restricted, moderate 
myocardial deficiency, and one or more of the following: 
thickened pleura, restricted expansion of lower chest, 
compensating contralateral emphysema, deformity of chest, 
scoliosis, or hemoptysis at intervals, a 40 percent rating 
will be assigned. 

The medical evidence establishes that the veteran did not 
complain of dyspnea on exertion, adhesions of the diaphragm, 
or hemoptysis.  There is no medical evidence 

of or diagnosis of adhesions of the diaphragm, scoliosis, or 
contralateral emphysema.  There is no medical evidence that 
any pulmonary restriction was symptomatic during his January 
to March 1995 hospitalization or at the time of VA 
examination in March 1995.  The medical evidence of record 
reflects that there were retained metallic fragments in the 
chest, but not in the lungs, and reflects that these metallic 
fragments may have caused pain, but did not compromise the 
veteran's respiratory function.  The veteran did not, during 
his lifetime, meet any of the criteria for an increased 
evaluation for residuals of a SFW, right chest, under the 
criteria in effect when he filed his claim for an increased 
evaluation.  

By regulatory amendment effective October 7, 1996, prior to 
the veteran's death, substantive changes were made to the 
schedular criteria for evaluating diseases of the respiratory 
system, as set forth in 38 C.F.R. § 4.97.  See 61 Fed. Reg. 
46,720-46,731 (1996).  The new criteria deleted Diagnostic 
Code 6818, which contained the criteria for evaluating 
pleural cavity injury.  The term "pleural cavity injury" 
was reclassified as "traumatic chest wall defect, 
pneumothorax, hernia, etc." and assigned Diagnostic Code 
number 6843.  Pleural cavity injuries and other disorders 
under Diagnostic Codes 6840 through 6845 are now evaluated 
under a general rating formula for restrictive lung disease.  

The criteria for evaluating restrictive lung disease provide 
that a 10 percent evaluation may be assigned where there is 
forced expiratory volume per one second (FEV-1) of 71- to 80-
percent predicted, or; FEV-1/forced vital capacity (FVC) of 
71 to 80 percent, or; diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO (SB)) of 
66- to 80-percent predicted.  A 30 percent evaluation 
requires FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC 
of 56 to 70 percent, or; DLCO (SB) of 56- to 65-percent 
predicted.  


However, the medical evidence of record does not include any 
pulmonary function 
testing, so the severity of the veteran's chest wound 
residuals cannot be effectively evaluated under the revised 
criteria.  However, the medical evidence as a whole reflects 
that these pulmonary function tests were not necessary, and 
thus, were not conducted, because the veteran was not 
displaying pulmonary problems and his residuals of a chest 
wound were asymptomatic, other than complaints of chest wall 
pain.

The medical evidence does not support an evaluation in excess 
of 20 percent for the residuals of a gunshot wound of the 
right chest, with pleurisy, under the "old" criteria or 
under the "new" criteria, to the extent that the disability 
may be evaluated at this time under the new criteria.  The 
evidence is not in equipoise, and the provisions of 
38 U.S.C.A. § 5107(b) are not applicable.  A 20 percent 
disability evaluation was in effect at the time of the 
veteran's death.  Because an evaluation in excess of 20 
percent is not warranted, there can be no accrued benefits.  


ORDER

The claim that the appellant is entitled to continue the 
veteran's claim of clear and unmistakable error in a prior 
rating decision for purposes of determining entitlement to 
DIC benefits is denied.  

The claim of entitlement to service connection for the cause 
of the veteran's death for purposes of DIC benefits under the 
provisions of 38 U.S.C.A. § 1310 is denied.  


Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound, right chest, with 
pleurisy, for purposes of accrued benefits, is denied.



		
	JOHN R. PAGANO 
	Acting Member, Board of Veterans' Appeals



 

